—Order, Supreme Court, Nassau County (John S. Lockman, J.), entered December 12, 1991, which denied defendant-appellant’s motion for summary judgment pursuant to CPLR 3212 dismissing the complaint, unanimously affirmed, without costs.
Defendant-appellant has failed to establish as a matter of law that decedent’s conduct was an unforeseeable intervening act that constituted a superceding cause relieving him from any potential liability for allowing her to exit his car on a six-lane highway with no provision for pedestrian traffic (see, Rivera v New York City Tr. Auth., 77 NY2d 322; Kriz v Schum, 75 NY2d 25; Kush v City of Buffalo, 59 NY2d 26). Concur — Rosenberger, J. P., Ross, Asch, Rubin and Tom, JJ.